Citation Nr: 1241074	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-25 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel

INTRODUCTION

The Veteran served on active duty from November 1961 to July 1975 and from February 1976 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).

At a January 2012 Board hearing, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304(c) (2012).


FINDINGS OF FACT

1.  Prior to April 28, 2010, service connection was in effect for pes planus, assigned a 50 percent evaluation; sleep apnea, assigned a 50 percent evaluation; a psychiatric disorder, assigned a 30 percent evaluation; residuals of prostate carcinoma, assigned a 40 percent evaluation; degenerative arthritis of the cervical spine, assigned a 10 percent evaluation; degenerative arthritis of the lumbar spine, assigned a 10 percent evaluation; tinnitus, assigned a 10 percent evaluation; allergic rhinitis with sinusitis, assigned a 10 percent evaluation; prostatisis and benign prostatic hypertrophy, assigned a 10 percent evaluation; right tennis elbow; assigned a noncompensable evaluation; residuals of a left clavicle fracture, assigned a noncompensable evaluation; hemorrhoids, assigned a noncompensable evaluation; bilateral hearing loss, assigned a noncompensable evaluation; gastroesophageal reflux disease, assigned a noncompensable evaluation; and postoperative right hand ganglion cyst, assigned a noncompensable evaluation; the combined evaluation for the Veteran's service connected disorders was 90 percent.

2.  Effective April 28, 2010, the RO awarded an increased evaluation of 50 percent for the Veteran's service-connected psychiatric disorder, which raised the combined evaluation for the Veteran's service connected disorders to 100 percent.

3.  The Veteran's service-connected psychiatric disability, pes planus, and degenerative spine disease prevent him from obtaining or retaining substantial gainful employment.


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes based upon individual unemployability (TDIU) have been met, prior to April 28, 2010.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim for a TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  This is so because the Board is taking action favorable to the Veteran by granting entitlement to a TDIU prior to April 28, 2010.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini, 17 Vet. App. 412; VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

The Veteran contends that he is unemployable as a result of his service-connected disabilities.  During a January 2012 hearing before the Board, the Veteran testified that he was determined to be 100 percent disabled in April 2010, but that he believed that he should be entitled to a TDIU effective January 2008, when he filed his claim for a TDIU.  The Veteran reported that he retired from working as a program analyst in 2006 as a result of his psychiatric disorders, including depression and anxiety.  He stated that several doctors have determined that he is 

unemployable due to his service-connected disorders.  He noted that he volunteers at a church, but no longer works.  In a July 2008 notice of disagreement, he also reported that he assisted his wife in leading an addition recovery meeting once a week.  He noted that his volunteer service covered approximately four to five hours per week.

A total rating for compensation purposes based upon individual unemployability is warranted when the schedular rating is less than total and the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total rating for compensation purposes based upon individual unemployability benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for a total rating for compensation purposes based upon individual unemployability; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Prior to April 28, 2010, service connection was in effect for pes planus, assigned a 50 percent evaluation; sleep apnea, assigned a 50 percent evaluation; a psychiatric disorder, assigned a 30 percent evaluation; residuals of prostate carcinoma, assigned a 40 percent evaluation; degenerative arthritis of the cervical spine, assigned a 10 percent evaluation; degenerative arthritis of the lumbar spine, assigned a 10 percent evaluation; tinnitus, assigned a 10 percent evaluation; allergic rhinitis with sinusitis, assigned a 10 percent evaluation; prostatisis and benign prostatic hypertrophy, assigned a 10 percent evaluation; right tennis elbow; assigned a noncompensable evaluation; residuals of a left clavicle fracture, assigned a noncompensable evaluation; hemorrhoids, assigned a noncompensable evaluation; bilateral hearing 

loss, assigned a noncompensable evaluation; gastroesophageal reflux disease, assigned a noncompensable evaluation; and postoperative right hand ganglion cyst, assigned a noncompensable evaluation.  At that time, the combined evaluation for the Veteran's service connected disorders was 90 percent.  As such, the Veteran meets the schedular criteria for a total rating for compensation purposes based upon individual unempoyability.  38 C.F.R. § 4.16(a).

However, effective April 28, 2010, the RO awarded a 50 percent evaluation for the Veteran's psychiatric disorder, which raised his combined evaluation to 100 percent.  As an award of TDIU may only be granted "where the schedular rating is less than total," the Veteran is not entitled to an award of TDIU on and after April 28, 2010.  Id.  Thus, the remainder of this decision will focus on the time period prior to April 28, 2010.

In November 2009, the Veteran underwent several VA examinations.  A rectum examination notes a diagnosis of hemorrhoids, which had no significant effects on his general occupation.  An arteries examination reflects a diagnosis of status post deep vein thrombosis in the right lower extremity.  An opinion as to the effect of the diagnosed disorder on the Veteran's occupation was not provided.  A genitourinary examination reveals a diagnosis of status post radical prostatectomy with residual urinary incontinence, anal fissures, and erectile dysfunction.  An opinion as to the effect of the diagnosed disorder on the Veteran's occupation was not provided.  

In February 2010, the Veteran underwent numerous VA examinations for his service-connected disabilities.  A feet examination notes a diagnosis of bilateral pes planus.  An opinion as to the effect of the diagnosed disorder on the Veteran's occupation was not provided.  An esophagus examination reveals a diagnosis of gastroesophageal reflux disease.  An opinion as to the effect of the diagnosed disorder on the Veteran's occupation was not provided.  A joints examination reflects a diagnosis of right lateral epicondylitis.  An opinion as to the effect of the diagnosed disorder on the Veteran's occupation was not provided.  A bones examination diagnosed healed left clavicle fracture.  An opinion as to the effect of the diagnosed disorder on the Veteran's occupation was not provided.  A sinus 

examination reflects a diagnosis of seasonal allergies.  An opinion as to the effect of the diagnosed disorder on the Veteran's occupation was not provided.  A spine examination reveals diagnoses of degenerative disease of the cervical, thoracic, and lumbar spine and kyphoscoliosis.  An opinion as to the effect of the diagnosed disorder on the Veteran's occupation was not provided.  A respiratory examination states a diagnosis of obstructive sleep apnea.  The examiner found that this disability had no effects on the Veteran's usual occupation.  A scars examination diagnosed ganglion cyst removal scar residual on the right index finger.  An opinion as to the effect of the diagnosed disorder on the Veteran's occupation was not provided.  An audio examination diagnosed high frequency sensorineural hearing loss, and indicated that the disability had no significant effects on the Veteran's usual activities.

A February 2010 VA general medical examination noted the Veteran's various disabilities and opined that the Veteran's prostate cancer and erectile dysfunction would not prevent him from current employment, either physical or sedentary; that his charcot marie tooth disease would cause difficulty for employability; that his obstructive sleep apnea and central apnea would not affect employability; that his degenerative disease of the cervical, thoracic, and lumbar spine and kyphoscoliosis would make employability very difficult; that his extensive pes planus would make physical labor impossible to perform and sedentary labor difficult; and that his seasonal allergies, gastroesophageal reflux disease, healed clavicle, epicondylitis, scar residuals, hemorrhoids, and anal fissure would not affect his ability to work.  Thus, the examiner stated that the "[c]onditions associated with his degenerative spine disease and severe pes planus and recent surgery as well as the charcot marie tooth disease would prevent both sedentary and physical employability."

A February 2010 VA mental disorders examination notes that the Veteran had poor occupational functioning and had problems with memory, concentration, depressed mood, irritability, frustration, social withdrawal, making mistakes, and forgetting how to perform basic job skills.  The examiner stated that he retired years earlier than he planned to due to his mental health symptoms.  The Veteran reported that, when he was employed, he developed daily anxiety prior to going to work in the 

morning.  He noted that he became increasingly irritable and easily frustrated at work, and that he engaged in verbal arguments with co-workers.  He stated that he began to withdraw socially from co-workers and had problems remembering how to perform basic job skills and tasks.  He began making mistakes at work and was not able to adequately prepare or complete presentations.  He also experienced depressed mood and difficulty sustaining concentration at work, which led to frequent "mental breaks" causing more anxiety over impending deadlines.  He retired in December 2006 after 44 years of service to VA.  He noted that he retired four years earlier than planned due to his mental health symptoms.  The examiner noted that "this area of functioning appears to be significantly impaired with increase over the past five years."  The examiner diagnosed dysthymic disorder and opined that the Veteran's "mental health symptoms are of the severity that precludes his ability to obtain or maintain gainful employment and it is the opinion of this psychologist that he is unemployable due to mental health symptoms."

A May 2010 VA spine examination reflects diagnoses of degenerative disease of the cervical, thoracic, and lumbar spine and kyphoscoliosis.  An opinion as to the effect of the diagnosed disorder on the Veteran's occupation was not provided.  

A September 2010 VA psychiatric examination diagnosed posttraumatic stress disorder (PTSD) and dysthymic disorder.  The examiner cited to the February 2010 mental disorders examination for a discussion of the impact of the Veteran's psychiatric disabilities on his ability to work.

In a November 2010 letter, J.B.B., Ph.D. reported that he treated the Veteran for his PTSD, and that he found the Veteran's "functioning to be markedly affected by his PTSD symptoms.  He is markedly anxious and severely depressed.  His social and familial relationships have been impaired by his psychiatric issues.  I do not believe him capable of attaining or maintaining gainful employment now or in the foreseeable future."

The Veteran submitted another letter from J.B.B., Ph.D. in January 2012.  Dr. J.B.B. reported that the Veteran was treated in group psychotherapy for PTSD since 

July 2008.  Dr. J.B.B. opined that the Veteran was "a markedly anxious man and depressed man whose psychiatric symptoms interfere with his life in significant ways.  I do not believe him capable of attaining or maintaining gainful employment now or in the foreseeable future.

After a thorough review of the evidence of record, the Board finds that the Veteran is entitled to an award of TDIU prior to April 28, 2010.  The evidence of record contains several medical opinions that the Veteran is unemployable as a result of his service-connected disorders.  Specifically, a February 2010 general VA examination concluded that the Veteran was unemployable due to his service-connected pes planus and degenerative arthritis of the spine.  The examiner also indicated that the Veteran was unemployable due to charcot marie tooth disease; however, that disorder is not service-connected.  Additionally, a February 2010 VA examiner concluded that the Veteran's service-connected mental health disorders were of such severity that he was precluded from obtaining or maintaining gainful employment.  Last, in November 2010 and January 2012 letters, Dr. J.B.B. opined that the Veteran was incapable of attaining or maintaining gainful employment due to his service-connected psychiatric disorders.  There is no evidence in the claims file that suggests that the Veteran is not unemployable as a result of his service-connected pes planus, degenerative arthritis of the spine, and psychiatric disorder.  Accordingly, and with consideration of the benefit of the doubt, the Board concludes that a total rating for compensation purposes based on individual unemployability is warranted.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Nevertheless, as noted above, an award of TDIU may only be granted "where the schedular rating is less than total."  Because the Veteran was awarded a 100 percent total schedular disability rating beginning on April 28, 2010, the Veteran is not entitled to an award of TDIU on and after April 28, 2010.  Accordingly, TDIU is granted prior to April 28, 2010.




	(CONTINUED ON NEXT PAGE)

ORDER

A total rating for compensation purposes based upon individual unemployability is granted prior to April 28, 2010, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


